Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 10, and 17 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Pre-ample
Claim 17 recites in the pre-amble “A computer program product comprising a non-transitory signal computer readable storage medium storing comprising computer executable code”. It is unclear exactly what a “non-transitory signal computer readable storage medium” is or what constitutes the claimed term. The specification does not disclose details as to what the “non-transitory signal computer readable storage medium” is. Since it is unclear if the claim language is describing a signal or not, examiner is unable to perform a proper 101 analysis. It is also unclear if the medium is storing or comprising computer executable code.
For purposes of examination, Examiner interprets the pre-amble of claim 17 as describing a computer program product. 
Claim 17 recites the limitation "analyze utilization information indicative of a load experienced by one or more resources of ". There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the device” is referring to the “computer program product” recited in the claim. 
Dependent Claims 18-20 do not resolve the 112b rejection and are also rejected under 112b.
For purposes of examination, Examiner interprets “the device” as analyzing a device running the AI model. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-9 are directed to a method, claims 10-16 are directed to a computer-implemented method, and claims 17-20 is directed toward a computer program product comprising a non-transitory signal computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 10, and 17
	 A computer implemented method for dynamically determining an artificial intelligence (AI) model for a device, the method comprising: 
analyzing utilization information indicative of a load experienced by one or more resources of the device (This step for analyzing utilization information appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
determining an Al model from a plurality of candidate Al models based, at least in part, on the utilization information and a quality potential for each candidate Al model of the plurality of candidate Al models (This step for determining an AI model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 10, and 17 
under control of one or more processors configured with specific executable program instructions: (The processors and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)
A device for dynamically determining an artificial intelligence (AI) model, the device comprising: one or more processors; memory storing program instructions accessible by the one or more processors, wherein, responsive to execution of the program instructions, the one or more processors: (The device, memory, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)
A computer program product comprising a non-transitory signal computer readable storage medium storing comprising computer executable code to: (The computing program product, non-transitory computer-readable storage and code are understood to be generic computer equipment. See MPEP 2106.05(f).) 
receiving a request for an Al operation (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 10, and 17 
under control of one or more processors configured with specific executable program instructions: (The processors and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)
A device for dynamically determining an artificial intelligence (AI) model, the device comprising: one or more processors; memory storing program instructions accessible by the one or more processors, wherein, responsive to execution of the program instructions, the one or more processors: (The device, memory, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)
A computer program product comprising a non-transitory signal computer readable storage medium storing comprising computer executable code to: (The computing program product, non-transitory computer-readable storage and code are understood to be generic computer equipment. See MPEP 2106.05(f).) 
receiving a request for an Al operation (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 

Step 2A, Prong 1 Dependent Claims
	
	Regarding Claims 2, 11, and 18
wherein the plurality of candidate Al models includes first and second candidate Al models having first and second quality potentials, respectively, the first quality potential being lower than the second quality potential, the determining further comprises selecting the first candidate Al model with the lower first quality potential instead of the second candidate Al model in connection with the load experienced by the one or more resources of the device exceeding a device load threshold. (This step for selecting an AI model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 3, 12, and 19
wherein the plurality of candidate Al models includes first and second candidate Al models having first and second quality potentials, respectively, the first quality potential being higher than the second quality potential, the determining further comprises selecting the first candidate Al model with the higher first quality potential instead of the second candidate Al model in connection with the load experienced by the one or more resources of the device falling below a device load threshold. (This step for selecting an AI model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 4, 13, and 20
wherein the quality potential for a candidate Al model is based, at least in part, on the degree of computational complexity of the candidate Al model. (This step for specifying the quality potential appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 5 and 14
wherein determining includes determining the Al model 25RPS920190049-US-NP (018-0059US1) based on a solution-based constraint for the Al operation. (This step for determining appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
	
	Regarding Claims 6 and 15
wherein determining further comprises selecting the Al model from a database of the plurality of candidate Al models and the quality potentials for each candidate Al model of the plurality of candidate Al models. (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding Claims 7 and 16
wherein the utilization information is indicative of the load experienced by the one or more resources of the device due to one or more of a level of processor usage, a level of memory usage, a level of a network load, and a level of battery charge. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claim 8
executing the Al model on the device and generating a prediction based on the executing (This limitation appears to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Regarding Claim 9
further comprising one or more of storing the prediction and acting on the prediction. (This limitation appears to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Step 2B Dependent Claims

Regarding Claims 7 and 16
wherein the utilization information is indicative of the load experienced by the one or more resources of the device due to one or more of a level of processor usage, a level of memory usage, a level of a network load, and a level of battery charge. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claim 8
executing the Al model on the device and generating a prediction based on the executing (This limitation appears to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Regarding Claim 9
further comprising one or more of storing the prediction and acting on the prediction. (This limitation appears to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))
consumption

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by He et al.(US 20190086988 A1, hereinafter "He").

Regarding Claim 1
He discloses: A computer implemented method for dynamically determining an artificial intelligence (AI) model for a device ([Fig 1 and Fig 4]), the method comprising: 
under control of one or more processors configured with specific executable program instructions ([Fig 2(220)]): 
receiving a request for an Al operation; ([Para 0109 and Fig 8] “The process of FIG. 8 may include receiving a request to perform a machine learning process (block 810).  For example, smart engine 420 may receive a request for a machine learning service from a behavioral authentication application, an image processing application that performs pattern recognition, a gaming application, …” Examiner reads a machine learning process as an AI operation.)
analyzing utilization information indicative of a load experienced by one or more resources of the device ([Para 0110 and Fig 8] “In response, device status may be determined (block 815). For example, smart engine 420 may obtain device status information from device status module 430, such as a device mode, a battery level value, a processor load value, a memory use value, a network connection quality value, one or more application criticality values for an application running on UE device 110, and/or other types of device status information.” Examiner interprets smart engine 420 as analyzing all the metrics provided by module 430 (i.e. utilization information).); and 
determining an Al model from a plurality of candidate Al models based ([Para 0067 and Fig 4] “one or more machine learning modules 470-A to 470-N” discloses plurality of AI models.), at least in part, on the utilization information and a quality potential for each candidate Al model of the plurality of candidate Al models. ([Para 0112 and Fig 8] “If it is determined that machine learning is to be performed (block 820—YES), a machine learning model may be selected based on the determined device status (block 830). Smart engine 420 may select a particular machine learning module 470 and/or one or more options for the particular machine learning module 470 based on the determined device status to match an expected resource use of the selected machine learning module 470 with the current resource capacity of the wireless communication device associated with the determined device status. For example, smart engine 420 may select a particular machine learning model/classifier/algorithm and/or a particular accuracy and resource use requirement for the particular machine learning model/classifier/algorithm.” Examiner reads selecting a machine learning model as determining an AI model, resource use requirement as utilization information, and a particular accuracy as a quality potential.)

Regarding Claim 10
He discloses: A device for dynamically determining an artificial intelligence (AI) model ([Fig 1-2 and Fig 4]), the device comprising: one or more processors ([Fig 2(220)]); memory storing program instructions accessible by the one or more processors ([Para 0051 and Fig 2(230)]), wherein, responsive to execution of the program instructions, the one or more processors: (Claim 10 is a device claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 17
He discloses: A computer program product comprising a non-transitory signal computer readable storage medium storing comprising computer executable code to ([Para 0051 and Fig 2]):

Regarding Claim 2
He discloses: The method of claim 1, wherein the plurality of candidate Al models includes first and second candidate Al models having first and second quality potentials, respectively, the first quality potential being lower than the second quality potential, the determining further comprises selecting the first candidate Al model with the lower first quality potential instead of the second candidate Al model in connection with the load experienced by the one or more resources of the device exceeding a device load threshold ([Para 0128-0129 and Fig 11] “If it is determined that the battery level is not greater than zero (block 1130—NO), a low accuracy model may be selected (block 1140) and fewer data sources may be selected (block 1150)…. If it is determined that the application criticality score is not greater than zero (block 1160—NO), a low accuracy model may be selected (block 1140) and fewer data sources may be selected (block 1150). If it is determined that the application criticality score is greater than zero (block 1160—YES), a determination may be made as to whether the combined CPU, GPU, and RAM use score is greater than or equal to three (block 1170). If it is determined that the combined CPU/GPU/RAM score is not greater than three (block 1170—NO), a low accuracy model may be selected (block 1140) and fewer data sources may be selected (block 1150).” Examiner interprets low accuracy model (1140) as the first candidate AI model with lower first quality potential (i.e. accuracy) and High accuracy model (1180) as second candidate AI model. The battery level score, App critically score, and CPU/GPU/RAM score reads on a device load threshold.).

Regarding Claim 3
He discloses: The method of claim 1, wherein the plurality of candidate Al models includes first and second candidate Al models having first and second quality potentials, respectively, the first quality potential being higher than the second quality potential, the determining further comprises selecting the first candidate Al model with the higher first quality potential instead of the second candidate Al model in connection with the load experienced by the one or more resources of the device falling below a device load threshold ([Para 0130 and Fig 11] “If it is determined that the combined CPU/GPU/RAM score is greater than three (for example) (block 1170—YES), a high accuracy model may be selected (block 1180) and more data sources may be selected (block 1190). As an example, smart engine 420 may select a particular machine learning module 470 associated with a computationally complex model, such as a neural network or a SVM model… Furthermore, smart engine 420 may select more data sources. For example, smart engine 420 may select dominant and non-dominant factors, and may select resource-intense factors. For example, if performing a behavioral authentication machine learning process, smart engine 420 may select to use a touchscreen data source, an accelerometer data source, a gyroscope data source, and a microphone data source.” Examiner reads the high accuracy model (1180) as the first candidate Al model with the higher first quality potential.).

Regarding Claim 4
He discloses: The method of claim 1, wherein the quality potential for a candidate Al model is based, at least in part, on the degree of computational complexity of the candidate Al model ([Para 0101] “Accuracy field 692 may store a value corresponding to a measure of accuracy associated with the particular machine learning module 470 or 570. As an example, accuracy field 692 may store a numerical score for the measure of accuracy. As another example, accuracy field 692 may include a set of values, such as values associated with a receiver operating characteristic (ROC) curve for the particular machine learning module 470 or 570. Resource use field 694 may store a value corresponding to a measure of the amount of resources expected to be used by the particular machine learning module 470 or 570, such as processor use, memory use, network bandwidth use, and/or use of another resource of UE device 110. The measure of resource use may be based on the computational complexity associated with the particular model, classifier, and/or algorithm, the types and number of data sources used, and/or other factors.”[Para 0128-0130 and Fig 11] “If it is determined that the battery level is not greater than zero (block 1130—NO), a low accuracy model may be selected (block 1140) and fewer data sources may be selected (block 1150). As an example, smart engine 420 may select a particular machine learning module 470 associated with a less computationally complex model, …”).

Regarding Claim 5
He discloses: The method of claim 1, wherein determining includes determining the Al model25RPS920190049-US-NP (018-0059US1) based on a solution-based constraint for the Al operation ([Para 0061] “Furthermore, different classifier models may be trained for different accuracies, types and/or numbers of data sources, and/or a frequency at which data is obtained. For example, a first behavioral authentication machine learning module may be trained for high accuracy and a larger number of data sources, and may use more resources, and a second behavioral authentication machine learning module may be trained for lower accuracy and fewer data sources, and may use fewer resources.” Examiner reads high accuracy and large number of data sources as solution-based constraints for the Al operation.).

Regarding Claim 6
He discloses: wherein determining further comprises selecting the Al model from a database of the plurality of candidate Al models ([Para 0064 and Fig 4] “a machine learning (ML) options DB 460, one or more machine learning modules 470-A to 470-N, a machine learning framework 480, a models DB 485, a machine learning system interface 490, and a data map DB 495.”) and the quality potentials for each candidate Al model of the plurality of candidate Al models ([Para 0112 and Fig 4] “smart engine 420 may select a particular machine learning model/classifier/algorithm and/or a particular accuracy and resource use requirement for the particular machine learning model/classifier/algorithm.” Fig 4 discloses the database with the plurality of candidate AI models (i.e. machine learning modules 470-A to 470-N) and the accuracy of the models as a quality potential.).

Regarding Claim 7
He discloses: wherein the utilization information is indicative of the load experienced by the one or more resources of the device due to one or more of a level of processor usage, a level of memory usage, a level of a network load, and a level of battery charge ([Para 0110 and Fig 8] “In response, device status may be determined (block 815). For example, smart engine 420 may obtain device status information from device status module 430, such as a device mode, a battery level value, a processor load value, a memory use value, a network connection quality value, one or more application criticality values for an application running on UE device 110, and/or other types of device status information.” Examiner interprets module 430 as providing utilization information indicative of load experienced by the one or more resources of the device.).

Regarding Claim 8
He discloses: The method of claim 1, further comprising executing the Al model on the device and generating a prediction based on the executing ([Para 0042] “Machine learning system 140 may receive data from UE device 110, may train a particular machine learning model based on the received data, and may perform future decisions and/or predictions based on the learned machine learning model.”).

Regarding Claim 11
(CLAIM 11 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM
7 AND IS REJECTED ON THE SAME GROUND)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al.(US 20190086988 A1, hereinafter "He") in view of Ricken et al. (US 9,015,536 B1, hereinafter "Ricken").

Regarding Claim 9
He discloses: The method of claim 8.
He does not explicitly disclose: further comprising one or more of storing the prediction and acting on the prediction
However, Ricken discloses in the same field of endeavor: further comprising one or more of storing the prediction and acting on the prediction ([Col 8 line 63-67 and Fig 4] “If the relationship observed between the input data and predicted value is an allowed relationship, or if the notification step of block 414 has completed, the prediction analyzer 400 then moves to block 416, where it can store the results of this execution of the prediction analyzer in the data store 108 for future use or review.” Examiner reads the notification as acting on the predication.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Managing Machine Learning Models Involving Mobile Devices taught by He with the method for Anomaly Detection taught by Ricken. Doing so generates notifications issued to alert administrators or systems (Abstract, Ricken).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dou et al. (US 20200285503 A1, hereinafter "Dou") also describes analyzing resource information to select machine learning models (Para 0044).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127